Title: From Thomas Jefferson to Henry Knox, 1 June 1795
From: Jefferson, Thomas
To: Knox, Henry



Dear General
Monticello June 1. 1795.

  I recollect you were so kind as to undertake to give me an account of the success of an experiment made at Boston with a mill on the construction which was invented and contested by three different persons. Clarke of this state was one. A Physician of one of the Eastern states, whose name I do not recollect, was another. He had brought forward some other inventions. The third claimant was of New York. The mill was to go with either wind or water. The axis was vertical. The sails were in frames like doors, vertical also. They opened and shut on the side next the axis, and their hinges were at the extremity of the arm. This description is meant merely to bring  into your mind the kind of machine, and perhaps the wretched diagram in the margin may assist. I hear there is one constructed at Boston which succeeds. I want much to erect something which may work a saw mill, or work a smith’s smiting hammer in a place where I can have no agent but wind. I wish to know if this machine has answered in experience, and in that case the dimensions of the sails will be important, and of what substance made. I think the Eastern inventor had a convenient method of stopping the machine when he chose by cords. I would not trouble you with other particulars, because I presume we can contrive them. Have you become a farmer? Is it not pleasanter than to be shut up within 4. walls and delving eternally with the pen? I am become the most ardent farmer in the state. I live on my horse from morning to night almost. Intervals are filled up with attentions to a nailery I carry on. I rarely look into a book, and more rarely take up a pen. I have proscribed newspapers, not taking a single one, nor scarcely ever looking into one. My next reformation will be to allow neither pen, ink, nor paper to be kept on the farm. When I have accomplished this I shall be in a fair way of indemnifying myself for the drudgery in which I have passed my life. If you are half as much delighted with the farm as I am, you bless your stars at your riddance from  public cares. Present my best respects to Mrs. Knox, and accept assurances of esteem and regard from Dear General Your most obedt. & most humble servt

Th: Jefferson

